Citation Nr: 0710391	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  06-31 989	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a gunshot wound of the neck and chest with degenerative 
changes of the cervical spine.  

(The issue of entitlement to payment or reimbursement of 
expenses incurred as a result of private medical treatment 
rendered from October 31, 2003, through November 4, 2003, 
will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to October 
1945.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Louis, Missouri, (hereinafter RO).  


FINDING OF FACT

On April 8, 1999, prior to the promulgation of a decision in 
the appeal, notification from the veteran was received that a 
withdrawal of his appeal with respect to a claim of 
entitlement to a rating in excess of 30 percent for residuals 
of a gunshot wound of the neck and chest with degenerative 
changes of the cervical spine was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the claimant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran withdrew his appeal on April 8, 
1999, with respect to a claim of entitlement to a rating in 
excess of 30 percent for residuals of a gunshot wound of the 
neck and chest, with degenerative changes of the cervical 
spine.  As such, there remain no allegations of errors of 
fact or law for appellate consideration with respect to this 
matter.  Accordingly, the Board does not have jurisdiction to 
review the appeal and this issue is dismissed.


ORDER

The appeal is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


